Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with Florida Community Banks, Inc.'s ("Company") Quarterly Report on Form 10-Q for the period ended September 30, 2009 ("Report"), as filed with the Securities and Exchange Commission on the date hereof (the “Report”) and to which this certification is furnished as an exhibit, I, Guy W. Harris, the Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 16, 2009 By:/s/ Guy W. Harris Guy W. Harris, Principal Executive Officer Senior Vice President & Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Florida Community Banks, Inc. and will be retained by Florida Community Banks, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
